THOMPSON, J.,
delivered the opinion of the court, as follows:
Without passing upon the objection for multifariousness, taken in the answer of the appellant, or upon the character of his claim to the fund in controversy, whether paramount and superior, or inferior, to that of the appellees, or of those in whose be*532half.th.ey prefer it; and whether founded upon ,the submission to, and the award of, the arbitrators, or upon its original justice and merits, independent of and without the award; the .court is of opinion, that the de-fence of the statute of limitations, relied on by the answer, is applicable to and conclusive against any recovery or relief on said "claim, no matter how unquestionable its original validity may be conceded to be, and that the said decree is erroneous. Therefore, it is decreed and ordered, that the same be reversed and annulled, and that the appellees do pay unto the appellant his costs by him expended in the prosecution of his appeal aforesaid here. And this court, proceeding to pronounce such decree as the said Superior Court of Chancery should have pronounced in the premises, it is further decreed and ordered, that the bill, so far as it can be regarded as having for its object to impeach the said submission and award, and to have reclamation of the appellant of the surplus of the trust fund arising from the sale of the Basin ^Warehouse lot, paid to him in pursuance of said award, be dismissed, as to the appellant, with costs.
The other judges concurred.